Citation Nr: 1010488	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the left knee, to include whether 
service connection can be granted.  

2.  Entitlement to service connection for brain tumor and 
memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from January 1977 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  


FINDINGS OF FACT

1.  The RO denied service connection for arthritis of the 
left knee in a January 2002 rating decision and properly 
notified the Veteran, who did not initiate an appeal of that 
decision.

2.  Evidence received since the January 2002 rating decision 
regarding the Veteran's claim for service connection for left 
knee arthritis is not cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim.  

3.  The preponderance of the medical evidence does not link 
the Veteran's current left knee arthritis with his military 
service.

4.  There is no competent medical evidence of a current 
diagnosis of brain tumor and memory loss.


CONCLUSIONS OF LAW

1.  The rating decision of January 2002 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
January 2002 rating decision to reopen a claim for service 
connection for arthritis of the left knee.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Service connection for arthritis of the left knee is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  Service connection for brain tumor and memory loss is not 
established. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that left knee 
arthritis and a brain tumor with memory loss are related to 
his service with the United States Army from January 1977 to 
January 1997.  With regard to the claim for the left knee, 
the Veteran notes that he was treated for a left injury 
during military service.  With regard to the brain tumor 
issue the Veteran contends that he was exposed to Sarin gas 
while stationed in the Gulf War and argues that his brain 
tumor is the result of this exposure.    

New and Material Evidence to Reopen Claim

The Veteran submitted his original claim for service 
connection for arthritis of the left knee in June 2000.  The 
RO denied this initial claim in a January 2002 rating 
decision, finding that while there was evidence that the 
Veteran injured his left knee there was no evidence that that 
injury was chronic in nature.  Although the RO provided 
notice of the denial, the Veteran did not initiate an appeal.  
Therefore, the RO's decision of January 2002 is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.    

In January 2006, the Veteran requested that his claim for 
arthritis of the left knee be reopened.  The RO continued the 
prior denial of this claim in the July 2006 rating action on 
appeal.  The Veteran submitted a Notice of Disagreement (NOD) 
in July 2007 and timely perfected an appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's July 2006 rating 
decision found that the Veteran had failed to submit new and 
material evidence to reopen the claim, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence 
received since the January 2002 rating decision is new and 
material.  In a July 2007 note, Dr. S.W.S., the Veteran's 
private physician, opined that the Veteran's current left 
knee disorder is related to his military service.  This 
statement was not of record at the time of the January 2002 
rating decision and raises a reasonable possibility of 
substantiating the claim.  Therefore, the claim is reopened.  
38 U.S.C.A. § 5108.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
In this case, the Veteran has been provided with pertinent 
laws and regulations regarding service connection.  He has 
been given the opportunity to review the evidence of record 
and submit arguments in support of his claim.  His arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran.  See Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

1.	Arthritis of the Left Knee

The Veteran's service treatment records show that he twisted 
his left knee while playing soccer in August 1989.  The 
assessment was contusion to the left knee (probable).  In a 
subsequent examination in May 1993 the Veteran reportedly had 
normal lower extremities.  Also, in a May 1993 Report of 
Medical History the Veteran denied "'trick' or locked 
knee."  Upon separation examination in August 1996 the 
Veteran also reportedly had normal lower extremities.  
However, in an August 1996 Report of Medical History the 
Veteran marked "don't know" when questioned regarding a 
history of "'trick' or locked knee."


The first indication of a left knee problem in the claims 
folder is a claim for service connection for joint disorders 
dated in June 2000, approximately 3 years after military 
service.  However, the Veteran was not afforded a VA 
examination at that time.  VA treatment records show 
complaints of bilateral knee pain beginning in November 2001 
but the Veteran subsequently denied knee pain in April 2002.  

A July 2007 private treatment report from Dr. S.W.S. shows 
that the Veteran was seen for complaints regarding the left 
knee.  During this examination the Veteran complained of 
moderate to severe left knee pain, described as an 8 to 9 on 
a scale of 1 to 10.  He also indicated that the pain in his 
left knee wakes him up several times throughout the night.  
Physical examination of the left knee revealed mild to 
moderate effusion and swelling and palpation revealed mold to 
moderate tenderness.  Range of motion testing of the left 
knee revealed flexion reduced by 25 degrees and extension 
reduced by 10 degrees.  Orthopedic evaluation resulted in 
positive findings with regard to internal derangement and 
ligamentous instability.  Neurological examination was normal 
and a radiological evaluation was not performed.  Dr. S.W.S. 
opined that the Veteran suffered from regional impairment of 
the knee and that this impairment was related to the 
Veteran's military service.  

In January 2009 the Veteran was afforded a VA examination 
with regard to his left knee.  At that time the Veteran 
reported that he injured his left knee in 1996 after slipping 
on the ice and rolling down a hill.  He was seen and treated 
with medication.  The pain subsided and the Veteran returned 
to duty within a few months.  The Veteran experienced pain in 
his left knee, on and off, for ten years and then in 2005 his 
left knee pain spontaneously returned.  He sought private 
treatment at that time and an MRI (magnetic resonance 
imaging) scan reportedly identified a partial tear of the PCL 
(posterior cruciate ligament) and ACL (anterior cruciate 
ligament) in which the Veteran was offered surgery but he 
refused.  He was treated with a knee brace and physical 
therapy with relief of pain.  The examiner noted that the 
Veteran's service treatment records showed a left knee injury 
after playing soccer in August 1989 but were negative for any 
other injuries regarding the knee.  

The examiner reviewed VA MRI and X-ray findings from 2006 
which showed unusually mild degenerative changes and 
diagnosed the Veteran with left knee strain, partial tear of 
PCL, and ACL sprain.  The examiner also opined that the 
Veteran's current left knee disorder was less likely than not 
caused by or the result of his military service.  The 
examiner noted that the Veteran was treated only once for 
left knee problems during military service and the left knee 
problems increased more recently.  

Given the evidence of record, the Board finds that service 
connection for arthritis of the left knee is not warranted.  
First, while there is evidence that the Veteran injured his 
left knee during military service in August 1989 there are no 
other there reported injuries regarding the left knee and 
subsequent examinations of the left knee in May 1993 and 
August 1996 were normal.  Also, there is no evidence of 
arthritis of the left knee during service or within one year 
after separation from active service.  While Dr. S.W.S. 
opined that that the Veteran's left knee disorder is related 
to military service, it appears that the opinion was based on 
the Veteran's reported history, rather than based on a review 
of the medical records, particularly the claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion 
premised on unsubstantiated account is of no probative value 
and does not serve to verify the occurrences described); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not 
bound to accept doctor's opinion based exclusively on 
claimant' s recitations).  The July 2007 opinion from Dr. 
S.W.S. was based on the Veteran's claim that the Veteran's 
in-service injury to the left knee resulted in a chronic 
disability; however, there is no such documentation in the 
service treatment records.  

The Board finds the January 2009 VA medical opinion to have 
the most evidentiary weight.  A VA examiner is competent to 
render a medical opinion as to the etiology of the veteran's 
current back disorder.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 
279, 284 (1997).  The January 2009 VA examiner reviewed the 
Veteran's service treatment records as well as current VA 
treatment records and discussed all relevant evidence 
regarding the Veteran's left knee disorder.  The examiner 
provided reasons and bases for the conclusion and pointed to 
evidence which supported the conclusion.  In assessing such 
evidence, whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

The Board notes the gaps of time between the Veteran's 
separation from service in 1997 and the first report of joint 
problems in June 2000 and the first indication of a left knee 
disorder in 2006.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The Veteran's claim for service connection includes his own 
assertion that his current left knee disorder is related to 
military service.  The Board does not doubt the sincerity of 
the Veteran's beliefs that his current back disorder is due 
to his active military service.  Nevertheless, as a lay 
person not trained in medicine, his opinion that his current 
disability is causally related to active service is not 
competent evidence required to establish service connection.  
Jandreau, 492 F.3d at 1372.  Rather, medical evidence on this 
point is required.  Although this case contains both medical 
opinions supporting the Veteran's claims, the Board finds the 
January 2009 VA medical examiners opinion to be more 
probative, for reasons described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for arthritis of the left knee, and the appeal is 
denied.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the Veteran's 
claim that would give rise to a reasonable doubt in favor of 
the Veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

2.	Brain Tumor with Memory Loss

The Veteran's service treatment records are negative for an 
indication of a brain tumor.  Specifically, October 1976, 
March 1985, May 1993, and August 1996 examinations of the 
head were normal.  Furthermore, in October 1976, March 1985, 
and May 1993, Reports of Medical History the Veteran denied 
"loss of memory or amnesia" and "tumor, growth, cyst, 
cancer."  In a August 1996 Report of Medical History the 
Veteran denied "tumor, growth, cyst, cancer" and reported 
"don't know" regarding "loss of memory or amnesia."   

VA treatment records show that in June 2000 the Veteran had a 
lipoma (i.e., a mass) removed from the back of his head.  At 
that time the Veteran reported a seven year history of this 
mass secondary to wearing a Kevlar helmet during military 
service.  The Veteran submitted a claim for service 
connection for this surgery in June 2000 and by rating 
decision dated in August 2001 the RO denied service 
connection for removal of a lipoma noting that the Veteran's 
service treatment records are negative for findings or 
complaints of a lipoma during military service.  A subsequent 
VA treatment record dated in December 2001 shows a one inch 
scar on the posterior neck, right side, at hairline.  Also 
noted was a subcutaneous lump close to the scar which was 
noted to be a possible fatty cyst.  The Veteran filed another 
claim for service connection for removal of the lipoma in 
February 2002 and by rating decision dated in June 2004 the 
RO continued the previous denial of service connection for 
removal of a lipoma noting that the Veteran had failed to 
submit evidence of a current disability or a nexus between 
the lipoma and the Veteran's military service.  

In November 2003 the Veteran submitted a claim for service 
connection for cancer in the back of his head.  In subsequent 
correspondence dated in December 2005 the Veteran indicated 
that this brain tumor was due to exposure to Sarin gas during 
the Veteran's military service.  A review of the claims file 
is negative for an indication of cancer of the head or any 
other disability manifested by memory loss.  

Although VA previously denied service connection for removal 
of a lipoma in unappealed August 2001 and June 2004 rating 
decisions, the Veteran is currently claiming entitlement to 
service connection for an entirely separate disease, brain 
tumor with memory loss due to exposure to Sarin gas.  The 
claims regarding removal of a lipoma and brain tumor must be 
considered independently because they rest on distinct 
factual bases.  Because service connection was not previously 
denied for a brain tumor, that disability must be considered 
de novo.  Boggs v. West, 11 Vet. App. 334 (Fed. Cir. 1998); 
see also Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 
1996).  

In this case, the Board finds that service connection for a 
brain tumor and memory loss is not in order. While post-
service records show that the Veteran had a lipoma removed 
from the back of his head in June 2000 with a possible fatty 
cyst near the lipoma removal scar in December 2001, there is 
no evidence of a current diagnosis of a brain tumor or any 
other disorder manifested by memory loss in the claims file.  
Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service. 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The 
Veteran's claim for service connection implicitly includes 
the assertion that he has a brain tumor and memory loss, but 
his personal opinion as a lay person not trained in medicine 
is not competent evidence needed to establish a diagnosis of 
brain tumor or its relationship to service.  Jandreau, 492 
F.3d at 1372.  Rather, medical evidence on this point is 
required.  

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for brain tumor and memory loss, and the appeal is 
denied.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the Veteran's 
claim that would give rise to a reasonable doubt in favor of 
the Veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Complete notice was sent in March 2006 and March 2008 letters 
and the claim was readjudicated in a February 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination regarding the left knee, obtained a 
medical opinion as to the etiology and severity of the left 
knee disorder, and afforded the appellant the opportunity to 
give testimony before the Board although he declined to do 
so.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA need not conduct an examination with respect to the brain 
tumor claim decided herein because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim. 38 C.F.R. § 3.159(c)(4).  In 
this case, there is no competent evidence of a current brain 
tumor or any other brain disorder manifested by memory loss.  
Therefore, there is no duty to provide an examination or a 
medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

As new and material evidence has been received, the claim for 
service connection for arthritis of the left knee is reopened 
and the appeal is granted to this extent only.   

Service connection for arthritis of the left knee is denied.

Service connection for brain tumor and memory loss is denied.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


